    Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 1 of 18




                             DISTRICT COURT OF THE VIRGIN ISLANDS

                                         DIVISION OF ST. CROIX
                                                 ║
ILLINOIS NATIONAL INSURANCE                      ║
COMPANY and NATIONAL UNION                       ║        1:20-cv-00008
FIRE INSURANCE COMPANY OF                        ║
PITTSBURG, PA,                                   ║
                                                 ║
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
FERNANDO CORNETT,                                ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║


TO:     Lee J. Rohn, Esq.
        Carol Rich, Esq.
        Gregory A. Gidus, Esq.
        Heidi Hudson Raschke, Esq.
        Malorie Winnie Diaz, Esq.


                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court upon Defendant Fernando Cornett’s Motion to

Compel Plaintiff Illinois National to Supplement Responses to Interrogatories (ECF No. 85),

Plaintiff Illinois National Insurance Company’s Opposition (ECF No. 89), and Cornett’s

Reply (ECF No. 97).1

        Cornett seeks an order directing Illinois National “to supplement its responses to

Defendant’s Interrogatories” (ECF No. 85 at 1).




1Cornett files a consolidated reply as to two oppositions on motions to compel supplemental responses to
demand for production of documents and interrogatories (ECF No. 97).
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 2 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 2

I. BACKGROUND

         In the above-captioned matter, Cornett served his First Set of Interrogatories to

Plaintiff Illinois National Insurance Company on November 9, 2020 (ECF No. 89-1). Illinois

National responded to these interrogatories, including raising numerous objections (ECF

No. 89-3). Cornett found nearly all answers insufficient and informed Illinois National

through email correspondence (ECF No. 85-2). Illinois National replied to Cornett’s

correspondence, standing by nearly all its objections (ECF No. 89-4). Yet Illinois National

filed amended objections and responses to Interrogatories No. 2 and 11 (ECF No. 89-5).

         In the motion before the Court, Cornett enumerates 11 interrogatories, for which he

seeks to compel full and complete responses. The Court will rule on all 11 interrogatories,

either overruling or sustaining Illinois National’s objections.

II. DISCUSSION

         A. Applicable Standards

         It is well established that “an answer to an interrogatory ‘must be responsive to the

question. It should be complete in itself and should not refer to the pleadings, or to

depositions or other documents, or to other interrogatories….’” Scaife v. Boenne, 191 F.R.D.

590, 594 (N.D. Ind. 2000) (citations omitted). See also Anderson v. Caldwell County Sheriff’s

Office, No. 1:09cv423, 2011 WL 2414140, at *4 (W.D.N.C. Jun. 10, 2011) (collecting cases).

         Courts have interpreted the requirement of answering each interrogatory

“separately and fully in writing,” Fed. R. Civ. P. 33(b)(3), as requiring a narrative response.

See, e.g., Goddard Systems, Inc. v. Gondal, Civil Action No. 17-1003-CJB, 2018 WL 5919742,
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 3 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 3

at *1 (D. Del. Nov. 9, 2018); Developmental Technologies, LLC v. Valmont Industries, Inc.,

Case No. 8:14-cv-2796-T-35JSS, 2016 WL 1271566, at *4 (M.D. Fla. Mar. 31, 2016); Bolden

v. Federal Emergency Management Agency, Civil Action No. 06-4171, 2008 WL 145098, at *1

(E.D. La. Jan. 14, 2008).

         Instead of a narrative response, Rule 33(d) allows a party to respond to an

interrogatory by referencing “business records.” Yet the rule is limited to “business

records” and may be invoked only “if the burden of deriving or ascertaining the answer will

be substantially the same for either party….” Fed. R. Civ. P. 33(d). Further, such a response

must specify the records “in sufficient detail to enable the interrogating party to locate and

identify them as readily as the responding party could….” Fed. R. Civ. P. 33(d)(1) (emphasis

added). See, e.g., Anderson, 2011 WL 2414140, at *4 (“Each response should be complete

within itself. To the extent that a specific document provides the information requested by

Defendant, the Court will allow Plaintiff to reference in the response the specific document

that contains the information requested. Rather, Plaintiff may not reference general

documents or a specific category of documents. Plaintiff must identi[f]y the specific

document by Bates label that contains the information requested.” (emphasis added)).

         Rule 33 contemplates objections to interrogatories. According to the rule, a party

objecting must state the grounds for each objection “with specificity. Any ground not stated

in a timely objection is waived unless the court, for good cause, excuses the failure.” Fed. R.

Civ. P. 33(b)(4) (emphasis added).
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 4 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 4

         Further, the Federal Rules of Civil Procedure allow a party to withhold “information

otherwise discoverable by claiming that the information is privileged or subject to

protection as trial-preparation material.” Fed. R. Civ. P. 26(b)(5)(A). However, the rule

requests that when doing so, “the party must: (i) expressly make the claim; and (ii)

describe the nature of the documents, communications, or tangible things not produced or

disclosed—and do so in a manner that, without revealing information itself privileged or

protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(i)–(ii).

As noted by the court in Anderson v. Caldwell City Sheriff’s Office, “[t]ypically, this

description takes the form of a privilege log…. ‘A party simply cannot claim privilege and

refuse to provide a privilege log; indeed, some courts have found that doing so results in

waiver of the privilege.’” Anderson, 2011 WL 2414140, at *2 (citations omitted).

         B. Interrogatories at issue

                  1. The court overrules Illinois National’s relevancy objections in
                  Interrogatories No. 2, 5, 6, 8, 11, 13, 14, 15, and 19

         Illinois National objects to these interrogatories on the ground that they are “not

relevant to any party’s claims or defenses…because the information sought is not

proportional to the needs of the case.” (ECF No. 89-3 at 6, 9-10, 12, 15, 17-19, 23). Illinois

National bases its relevancy objections on that “[t]his is a declaratory judgment action in

which [Insurers] seek declarations that there is no insurance coverage brought against

Hovensa by Cornett….” Id. at 6, 9-10, 12, 15, 17-19, 23.
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 5 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 5

         “General objections stating that the interrogatory is…irrelevant are not sufficient—

the objecting party must show specifically how the interrogatory is objectionable.” Angulo

v. Tarapchak, Civil Action No. 3:18-CV-736, 2018 WL 4096294, at *1 (M.D. Pa. Aug. 28,

2018) (citing Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982) (emphasis added)).

“Relevance is ‘construed broadly to encompass any matter that bears on, or that reasonably

could lead to other matter that could bear on, any issue that is or may be in the case.’” Green

v. Cosby, 314 F.R.D. 164, 171 (E.D. Pa. 2016) (quoting Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978)).

         Illinois National lodges general relevancy objections to these interrogatories and

does not specify how these interrogatories are irrelevant. Illinois National does follow

these relevancy objections with that it brings a declaratory action to show absence of

insurance coverage, but this fact alone does not meet the specificity required to object on

relevancy.

         Accordingly, the Court overrules relevancy objections as to these interrogatories.

                  2. The Court overrules Illinois National’s extrinsic evidence
                  objections in Interrogatories No. 2, 6, 11, 13, 14, 15, and 19

         Illinois National objects to these interrogatories on the ground that they elicit

extrinsic evidence to 2006-2007 insurance policies (ECF No. 89-3 at 6, 10, 15, 17-19, 23).

As will be explained, persuasive authority shows that objecting on the ground that

interrogatories elicit extrinsic evidence is improper.
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 6 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 6

         A federal court in Puerto Rico encountered a contract dispute in which plaintiff

argued that extrinsic evidence is only admissible when terms of a contract are ambiguous.

Autoridad de Carreteras y Transportacion v. Transcore Alt., Inc., 319 F.R.D. 422, 427 (D.P.R.

2016). The court reasoned that “[a]s a general matter…parties are entitled to broad

discovery.” Id. at 427 (citing Santiago v. Fenton, 891 F.2d 373, 379 (1st Cir. 1989)) (internal

citations omitted). The court continued that per the “principle of broad discovery, Rule 26

provides that information … need not be admissible in evidence to be discoverable.” Id.

(citing Fed. R. Civ. P. 26(b)(1)) (internal quotation marks omitted). The court ended that

although extrinsic evidence may prove inadmissible at trial, objecting to discovery on this

ground constituted an inappropriate objection. Id.

         In line with federal courts in Minnesota and Puerto Rico, this Court finds extrinsic

evidence discoverable because Rule 26 allows for broad discovery. Moreover, at this

juncture, the admissibility of extrinsic evidence at trial should not preclude discovery of the

insurance-related information requested by Cornett. Accordingly, the Court overrules

Illinois National’s objections to these interrogatories based on extrinsic evidence.

                  3. The Court overrules Illinois National’s attorney-client
                  privilege, common interest privilege, and work doctrine
                  objections in Interrogatories No. 8, 11, 12, 13, 14, and 15

         Illinois National objects to these interrogatories on the ground that they “seek

information protected by the attorney-client privilege, common interest privilege, and/or

work production doctrine” (ECF No. 89-3 at 12, 15-19).
    Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 7 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 7

         To begin, Illinois National’s objection based on privilege is insufficient. A federal

court in the Northern District of Texas provides an explanation of the standard for work-

product protection of Federal Rule of Civil Procedure Rule 26(b)(3) that is instructive:

         The burden is on the party who seeks work product protection to show that
         the materials at issue were prepared by its representative in anticipation of
         litigation or for trial…. A general allegation of work product protection is
         insufficient to meet this burden…. Instead, ‘a clear showing must be made
         which sets forth the items or categories objected to and the reasons for that
         objection.’ … The proponent must provide sufficient facts by way of detailed
         affidavits or other evidence to enable the court to determine whether the
         documents constitute work product…. Although a privilege log and an in
         camera review of documents may assist the court in conducting its analysis, a
         party asserting the work product exemption still must provide ‘a detailed
         description of the materials in dispute and state specific and precise reasons
         for their claim of protection from disclosure.’

Orchestrate HR, Inc. v. Trombetta, No. 3:13-cv-2110-P, 2014 WL 884742, at *2 (N.D.

Tex. Feb. 27, 2014) (citations omitted and emphasis added).

         Illinois National, here, has neither provided detailed affidavits nor even a privilege

log identifying or describing any such alleged protected information.2

         Accordingly, the Court overrules Illinois National’s objections to these

interrogatories based on attorney-client privilege, common interest privilege, and work

doctrine.




2Illinois National did not provide a privilege log in this Opposition, but it did its Opposition to Cornett’s
Motion to Compel Request for Production of Documents (see ECF No. 90-4). Even if Illinois National provided
a privilege log in opposition to this Motion, this inclusion would not save Illinois National’s objections based
on privilege because it failed to “provide ‘a detailed description of the materials in dispute and state specific
and precise reasons for [its] claim of protection from disclosure.’” See Orchestrate HR, Inc., 2014 WL 884742,
at *2 (citations omitted).
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 8 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 8

                  4. The Court sustains Illinois National’s objections regarding overbroad
                  in scope in Interrogatories No. 5 and 19

         Illinois National raises objections that these interrogatories are overbroad in scope.

As to Interrogatory No. 5, Illinois National objects that “this Interrogatory…is overbroad in

scope in that it seeks information regarding ‘all’ insurance policies issued to Hovensa,

regardless of the type of coverage” (ECF No. 89-3 at 9). As to request No. 19, Illinois

National objects that “this interrogatory [is] overbroad in scope to the extent that it seeks

information regarding lawsuits over a 20-year period.” Id. at 23.

         First, as to Interrogatory No. 5, Cornett demands that Illinois National “identify all

insurance policies [it] issued to HOVENSA, LLC at any time from 2006 to 2011, provide a

brief description of the types of coverage provided under each policy, and identify the

coverage period for each policy” (ECF No. 89-1 at 11). Since the underlying lawsuit pertains

to 2006-2007 insurance policies, the Court finds this interrogatory overbroad in scope.

Thus, Illinois National does not have to answer Interrogatory No. 5.

         Accordingly, the Court sustains Illinois National’s objection.

         Second, as to Interrogatory No. 19, Cornett demands that Illinois National “identify

any and all claims, complaints, notices, and lawsuits relating to the denial of

claims/insurance coverage, defense or indemnification, in which you were named as a

defendant in the United States Virgin Islands, or by HOVENSA, HESS CORPORATION or

AMERADA HESS, within the past twenty (20) years….” (ECF No. 89-1 at 25). Since the

underlying lawsuit pertains to 2006-2007 insurance policies, the Court finds this
   Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 9 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 9

interrogatory overbroad in scope. Thus, Illinois National does not have to answer

Interrogatory No. 19 insofar as the interrogatory relates to lawsuits over the past 20 years.

         Accordingly, the Court sustains Illinois National’s objection.

                  5. The Court overrules Illinois National’s objections regarding
                  vagueness in Interrogatories No. 6, 13-14

         Illinois National lodges objections related to vagueness as to these interrogatories.

As to Interrogatory No. 6, Illinois National objects that it is “impermissibly vague as to what

is meant by ‘all guarantees, assurances, and representations made regarding the policy’”

(ECF No. 89-3 at 10). As to Interrogatory No. 13, Illinois National objects “to this

interrogatory as impermissibly vague as to what is meant by ‘investigations or inquiries

into Claims’” (ECF No. 89-3 at 17). As to Interrogatory 14, Illinois objects that it is

“impermissibly vague as to what is meant by ‘all efforts, if any, made by you to find

coverage under the subject policy rather than deny it’” (ECF No. 89-3 at 18).

         First, as to Interrogatory No. 6, Cornett demands that Illinois National “describe the

circumstances surrounding the issuance of the subject policy, including but limited to, the

broker/agency who was involved, how you came to be the issuer of the policy, the cost of

the policy, all guarantees, assurances, and representations made regarding the policy, who

at HESS or HOVENVSA negotiated for the policy, [and]…all persons with knowledge and

provide all relevant dates” (ECF No. 89-3 at 10). The Court finds that knowledge about

guarantees, assurances, and representations made about the policies at issue would be
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 10 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 10

discoverable by Illinois National. Also, the Court does not find this portion of the

interrogatory vague whatsoever.

         Accordingly, the Court overrules this objection.

         Second, as to Interrogatory No. 13, Cornett demands that Illinois National “state

whether [it] or anyone acting on [its] behalf conducted any investigations or inquiries into

Cornett’s claims against HOVENSA, LLC in the underlying lawsuit, and if so, identify the

dates on which any such investigations or inquiries were conducted, identify all persons

who participated in each such investigation or inquiry, state the purpose for which [it]

conducted each investigation or inquiry, and described the same” (ECF No. 89-1 at 19).

Presumably, Illinois National would know about investigations or inquiries about claims—

the onus is not on Cornett to specify the investigations or inquiries before the discovery

process reveals this information. Thus, the Court does not find this portion of Interrogatory

No. 13 vague.

         Accordingly, the Court overrules Illinois National’s objection.

         Third, as to Interrogatory No. 14, Cornett demands that Illinois National “describe in

detail all efforts, if any, made by you to find coverage under the subject policy rather than

to deny it, and identify all individuals who participated in or have knowledge of any such

efforts.” Id. at 20. The Court does not find the inquiry about all efforts made by Illinois

National to find coverage under the policies at issue or to deny coverage vague.

         Accordingly, the Court overrules Illinois National’s objection.
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 11 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 11




                  6. The Court overrules objections regarding Rule 33(d) in
                  Interrogatories No. 11 and 12

         Illinois National objects on the ground that Rule 33(d) allows it to refer to the

documents for these interrogatories (ECF No. 89-3 at 15-16). As to Interrogatory No. 11,

Illinois National “refers Cornett to the claim file documents for Claim 371-46336, which

Illinois National will produce in response to Cornett’s First Demand for Production of

Documents to Illinois National.” Id. at 15. As to Interrogatory No. 12, Illinois National

“refers Cornett to Illinois National’s July 19, 2007 denial letter to Hovensa (AIG/Cornett-

00025—000238) and the complaint in this lawsuit.” Id. at 16.

         As to Interrogatory 11, Cornett demands that Illinois National “provide the name,

employer, job title, address, and contact numbers of all persons who were involved in the

processing and analysis of Cornett’s claims against HOVENSA, LLC, including coverage and

defense issues, describe with each person’s involvement was and provide all relevant

dates” (ECF No. 89-1 at 17).

         As to Interrogatory 12, Cornett demands that Illinois National “identify each claim

asserted by Cornett in the underlying lawsuit that [it] contend[s] does not constitute a Loss

or is excluded from coverage under the Policy, and each such claim, explain why and

identify the specific provisions or clauses in the Policy that reference the same” (ECF No.

89-1 at 18).
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 12 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 12

         The Court finds Illinois National’s attempt to invoke Rule 33(d) improper because

the burden for locating these documents is less for Illinois National than for Cornett.

Moreover, Illinois National’s responses do not specify the records “in sufficient detail to

enable the interrogating party to locate and identify them as readily as the responding

party could….” Fed. R. Civ. P. 33(d)(1) (emphasis added).

         Accordingly, the Court overrules Illinois National’s objections.

         Further, the Court will order Illinois National to provide full and complete narrative

responses to all parts of Interrogatories No. 11 and 12 and attach copies of any documents

that support its answers.

                  7. The Court overrules Illinois National’s public record objection in
                  Interrogatory No. 19

         Illinois National objects to this interrogatory on the ground that its answer is part of

the public record. As to Interrogatory No. 19, Illinois National objects “because the

information sought is public record and can be obtained just as easily by Cornett as it can

by Illinois National” (ECF No. 89-3 at 23).

         As to Interrogatory No. 19, Cornett demands that Illinois National “identify any and

all claims, complaints, notices, and lawsuits relating to the denial of claims/insurance

coverage, defense or indemnification, in which you were named as a defendant in the

United States Virgin Islands, or by HOVENSA, HESS CORPORATION or AMERADA HESS,

within the past twenty (20) years, and as to each such lawsuit, claim, complaint, and/or
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 13 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 13

notice, state the names of the parties, the court and docket number, the nature of the

allegations, and the ultimate disposition of the status of the matter” (ECF No. 89-1 at 25).

         A federal court in the Southern District of New York has stated that “[i]t is well

established in this district that interrogatories are not objectionable merely because they

seek information which is a matter of public record.” Anderson v. United Air Lines, Inc., 49

F.R.D. 144, 147 (S.D.N.Y. 1969) (citing Blau v. Lamb, 20 F.R.D. 411, 415 (S.D.N.Y. 1957)). See

also Alberts v. Wheeling Jesuit Univ., Civ. Action No. 5:09-CV-109, 2010 U.S. Dist. LEXIS

42875 (N.D.W.Va. Apr. 19, 2010) (citations omitted) (“The fact that the information sought

is already known to the interrogator is not a valid ground for objection to the

interrogatories. Interrogatories are not limited to facts which are exclusively or peculiarly

within the knowledge of the interrogated party. The fact that the information sought is

equally available to the interrogator, or is a matter of public record, does not render the

interrogatories objectionable.” (internal quotation marks omitted)).

         Since courts have long held that the objection that information elicited from an

interrogatory involves a matter of public record constitutes an improper one, this Court

also finds this objection improper.

         Accordingly, the Court overrules Illinois National’s objection.

                  8. Illinois National’s amended answers to Interrogatories No. 2 and 11
                  are still deficient

         The next question arises whether the amended answers to Interrogatories No. 2 and

11 moot the Motion as to these two interrogatories. As to Interrogatory No. 2, Illinois
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 14 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 14

National amends the answer by providing the following paragraph at the end of the

interrogatory:

         Subject to and without waiving the foregoing objections, Illinois National
         states that the 2006-2007 Illinois National Policy was properly issued and
         delivered to Hovensa in the state of New York and, pursuant to endorsement
         6 in the Policy, provides coverage to Hovensa ‘anywhere in the world,’
         subject to all the Policy’s terms and conditions.

(ECF No. 89-5 at 6).

         As to Interrogatory No. 11, Illinois National amends the answer by providing the

following paragraph at the end of the interrogatory:

         Regarding further, Illinois National states that the following individuals were
         involved in the adjustment of Hovensa’s claim for coverage for the
         Employment Lawsuit under the 2006-2007 Policies:

           •    Daniel Mooney
                Former Analyst at AIG Claims, Inc.
                Contact information not known.

           •    David Rettig
                Former Mainstream Director at AIG Claims, Inc.
                Contact information not known.

           •    Jenny Cho
                Former Analyst, Current Assistant Vice President at AIG Claims, Inc.
                Can be contacted through counsel for Illinois National.

           •    Kevin Clinton
                Former Analyst at AIG Claims, Inc.
                Contact Information Not Known

           •    Margaret Porcelli
                Former Mainstream Director, Current Staff Counsel, at AIG Claims, Inc.
                Can be contacted through counsel for Illinois National.

           •    Deborah Hirschhorn
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 15 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 15

                Former Analyst, Current Senior Complex Claim Director, at AIG Claims,
                Inc.
                Can be contacted through counsel for Illinois National.

         Pursuant to Federal Rule of Civil Procedure 33(d), Illinois National refers to
         Cornett to the claim file documents for Claim 371-46336 with respect to each
         individual’s involvement. See AIG/CORNETT-000239-000562.

         (ECF No. 89-5 at 15-16).

         As to Interrogatory No. 2, Cornett demands that Illinois National “describe with

specificity the services that [it] was licensed to provide and the types of business [it]

engaged in, in the U.S. Virgin Islands, from 2001 to 2011” (ECF No. 89-1 at 8). As a

preliminary matter, since the Court sustained the overbroad in scope objection above, it

finds the amended portion as to the 2006-2007 policy years proper. However, the Court

does not find that the amended answer describes specifically the services Illinois National

was licensed to provide and the types of business it engaged in from 2006-2007.

         Accordingly, the Court will order Illinois National to provide a full and complete

narrative response to all parts of Interrogatory No. 2—with the exception of the years’

2001 to 2011—and attach copies of any and all documents that support its answer.

         As to Interrogatory No. 11, Cornett demands that Illinois National “provide the

name, employer, job title, address and contact numbers of all persons who were involved in

the processing and analysis of Cornett’s claims against HOVENSA, LLC, including coverage

and defense issues, describe what each person’s involvement was and provide all relevant

dates” (ECF No. 89-1 at 17). First, even if Illinois National did not know the contact

information of former analysts at AIG Claims, Inc., it could have provided the contact
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 16 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 16

information of counsel for Illinois National; thus, the Court finds the amended answer

deficient on this point. Second, the Court again finds Illinois National’s attempt to invoke

Rule 33(d) improper because the burden for locating these documents is less for Illinois

National than for Cornett. Moreover, Illinois National’s responses do not specify the records

“in sufficient detail to enable the interrogating party to locate and identify them as readily

as the responding party could….” Fed. R. Civ. P. 33(d)(1) (emphasis added).

         Accordingly, the Court will order Illinois National to provide a full and complete

narrative response to all parts of Interrogatory No. 11 and attach copies of any and all

documents that support its answer.

         9. Cornett cites the past language of Rule 26 in its motion, but this error does
         not save Illinois National’s relevancy objections

         Illinois National states that Cornett “relies on a prior version of Rule 26(b)(1) in his

Motion, contending that he is entitled to discover relevant information ‘as long as the

discovery appears reasonably calculated to lead to the discovery of admissible evidence’”

(ECF No. 89 at 6). Illinois National is correct that Cornett cites to the now amended version

of Rule 26(b)(1) which read, “Relevant information need not be admissible at the trial if the

discovery appears reasonably calculated to lead to the discovery of admissible evidence”

(see ECF No. 85 at 2-5, 11).

         The Court takes a moment to again admonish Cornett of the 2015 Amendments to

the Federal Rules of Civil Procedure Rule 26 (see ECF No. 98 at 15-16). As counsel should

be aware, the “reasonably calculated to lead to the discovery of admissible evidence”
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 17 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 17

language is no longer the standard for relevancy. Federal Rules of Civil Procedure Rule

26(b)(1) was amended in 2015. The provision now reads, in pertinent part: “Unless

otherwise limited by court order, the scope of discovery is as follows: Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case….” Fed. R. Civ. P. 26(b)(1). Even with the

amended language, “[r]elevance is ‘construed broadly to encompass any matter that bears

on, or that reasonably could lead to other matter that could bear on, any issue that is or

may be in the case.’” Green, 314 F.R.D. at 171 (quoting Oppenheimer Fund, Inc., 437 U.S. at

351).

         Despite Cornett’s failure to cite to the correct version of Rule 26, this deficiency does

not save Illinois National’s relevancy objections because, as mentioned above, it failed to

state its objections with specificity.

         WHEREFORE, it is now hereby ORDERED:

         1. Defendant Fernando Cornett’s Motion to Compel Plaintiff Illinois National to

         Supplement Responses to Interrogatories (ECF No. 85) is GRANTED IN PART AND

         DENIED IN PART.

         2. On or before Friday, May 7, 2021, Plaintiff Illinois National Insurance Company

         shall serve upon Defendant Fernando Cornett full and complete narrative responses

         to all parts of Cornett’s Interrogatories No. 2 (with the exception of the years’ 2001

         to 2011), 5-6, inclusive, 6, 8, 11-15, inclusive, and 19 and attach copies of any and all

         documents that support its answers.
  Case: 1:20-cv-00008-WAL-GWC Document #: 101 Filed: 04/22/21 Page 18 of 18



Illinois National Insurance Co., et al. v. Fernando Cornett
Memorandum Opinion and Order
1:20-cv-00008
Page 18

         3. Plaintiff Illinois National does not have to answer Interrogatory No. 5, as well as

         Interrogatory No. 19 insofar as the interrogatory relates to lawsuits over the past 20

         years.

         4. Any general objections such as irrelevant that Illinois National has, may have, or

         may have had with respect to these interrogatories are deemed WAIVED.

         5. Any objections that Illinois National has, may have, or may have had based upon

         privilege or other protections, under Fed. R. Civ. P. 26(b)(5), with respect to these

         interrogatories, are deemed WAIVED.

                                                              ENTER:


Dated: April 22, 2021                                         /s/ George W. Cannon, Jr.
                                                              GEORGE W. CANNON, JR.
                                                              U.S. MAGISTRATE JUDGE
